IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,833/AP-75,834/AP-75,835


EX PARTE DAVID LONGORIA, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 2004-407,301-A, 2004-407,304-A, and 2004-407,306-A IN THE 364th
DISTRICT COURT
FROM LUBBOCK COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three
separate offenses of manufacture/delivery of a controlled substance and sentenced to ten years,
twenty years, and forty years' imprisonment, respectively.   
	Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notices of appeal.  
	The record before this Court clearly reflects that trial counsel failed to timely file a notices
of appeal.  We find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals
of the judgments of conviction in Cause Nos. 2004-407,301-A, 2004-407,304-A, and 2004-407,306-A from the 364th Judicial District Court of Lubbock County.  Applicant is ordered returned to that
time at which he may give written notices of appeal so that he may then, with the aid of counsel,
obtain meaningful appeals.  All time limits shall be calculated as if the sentences had been imposed
on the date on which the mandate of this Court issues.  We hold that, should Applicant desire to
prosecute any appeals, he must take affirmative steps to file written notices of appeal in the trial
court within 30 days after the mandate of this Court issues.

Delivered: February 6, 2008
Do Not Publish